Citation Nr: 0711240	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-13 865A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1979 and June 1982 to October 1997.  

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

On June 29, 2004, the Board entered a decision which, in 
part, denied service connection for a bilateral knee 
disability.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2005, the Court issued an Order 
granting a Joint Motion for Partial Remand, which found 
deficiencies with respect to the adjudication of the issue of 
entitlement to service connection for a bilateral knee 
disability in the Board's June 2004 decision.  Under these 
circumstances, the Board finds that the portion of its 
decision in June 2004 with respect to the issue of 
entitlement to service connection for a bilateral knee 
disability equates to a denial of due process and therefore 
must be vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, that portion of the June 29, 2004, decision of the 
Board that denied entitlement to service connection for a 
bilateral knee disability must be vacated, and a new decision 
addressing this issue will be entered as if that portion of 
the June 2004 decision had never been issued.


ORDER

That portion of the June 29, 2004, decision of the Board that 
denied entitlement to service connection for a bilateral knee 
disability is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


